Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments filed 7/18/22 overcome the rejection set forth over Arickx in the office action mailed 4/20/22, as well as the rejection of claim 20 over Haire, but do not overcome the rejection of claims 16-19 set forth over Haire, which is maintained below. Amended claims 16-20 and newly added claims 21-24 are rejected under 35 USC 112(a). A double patenting warning between claims 20 and 21 is also set forth below.

Claim Objections
Claim 21 is objected to because of the following informalities:  In line 2 of claim 21, “aromatics” is duplicated. In line 3 of clam 21, “lubricant boiling range base” should be “lubricant boiling range base stock” in order to be consistent with the wording in the preamble to the claim. Appropriate correction is required.

Double Patenting
Applicant is advised that should claim 20 be found allowable, claim 21 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). In this case, the only difference between claim 20 and claim 21 is that claim 21 explicitly recites a maximum viscosity index of less than 120. However, Group I and Group II base stocks by definition have a viscosity index of less than 120, as acknowledged in applicant’s remarks. Claims 20 and 21 are therefore substantial duplicates.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 16-20 have been amended to replace “composition” with “base stock”, and newly added claims 21-24 also recite a “base stock”. Based on the remarks filed 7/18/22, applicant considers a “base stock” to have a narrower scope than “composition”, and for a “base stock” to be free of additives. However, the properties recited for the “base stock” of the amended and newly added claims are only attributed to a “composition” in the application as originally filed, for example in paragraphs 8 and 81-83 of the specification. It is therefore would not be clear to one of ordinary skill in the art that the inventor or joint inventor was in possession of the invention of the amended and newly added claims at the time the application was filed.


Claim Rejections - 35 USC § 102
Claims 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haire (U.S. PG Pub. No. 2007/0238628).
In Table II (following paragraph 146) Haire discloses a base oil (base stock) having a viscosity of 7.336 cSt at 100° C, a viscosity index of 165, a total aromatic content of 0.02819%, and a 3-ring aromatic content of 0.00028%, all within the ranges recited in claims 16-19. In paragraph 146 Haire discloses that the base oil is made by a process including hydrofinishing, and the boiling range disclosed in Table II (ASTM D 6352 SIMDIST) falls within the lubricant boiling range. Claims 16-19 are therefore anticipated by Haire.

Response to Arguments
Applicant's arguments filed 7/18/22 have been fully considered but they are not persuasive regarding the rejection over Haire. Applicant argues that the FT-7.3 base oil disclosed in Table II of Haire is an additized lubricant rather than a base stock, since Haire teaches that the base oil is prepared by a process including a step of “blending to a viscosity target”. This blending step follows a step of fractionation. In paragraph 44 Haire discloses that fractionation produces base oil fractions having different viscosities. In this context, one of ordinary skill in the art would understand that “blending to a viscosity target” refers to blending base oil fractions. Moreover, Haire refers to FT-7.3 solely as a base oil. There is no basis in Haire for applicant’s assertion that the FT-7.3 of Haire comprises undisclosed additives, and applicant’s argument is therefore not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771